Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Brucker on August 19, 2021.

Rejoinder
Claims 21-29, 31-38, and 40-43 are allowable.  Claims 30 and 39, previously withdrawn from consideration as a result of a restriction requirement, now require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A – Species L, as set forth in the Office action mailed on August 7, 2020, is hereby withdrawn and claims 30 and 39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest pieces of prior art are USPN 4,331,136 Russell et al. (Russell), USPN 4,872,217 Kitayama, and USPN 8,458,812 Kayerod.  The current claims are distinguished from Russell, Kitayama, and Kayerod at least because none of Russell, Kitayama, and Kayerod, alone or in combination, teach, suggest, or disclose a sleep mask having a support element / adhesive element / flexible member having a generally planar configuration extending between an inner edge, and an outer edge such that the inner edge and the outer edge are configured to reside in a common plane defined by the first surface, as required by the currently amended claims.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732